DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2021 has been entered.

Response to Arguments
Applicant's arguments filed 22 February 2021 have been fully considered but they are not persuasive. 
Applicant argues Kobayashi, Miyazaki, and Tanaka fail to disclose the invention as currently presented.  Specifically, applicant argues that Kobayashi discloses the . 

Claim Objections
Claim 1 is objected to because of the following informalities:  “a” appears to have been inadvertently left out before ceramic body in the third line.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-8 & 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 6,091,598) in view of Miyazaki et al. (US 2001/00066451), Tanaka (US 6,385,034), and Kisumi et al. (US 2014/0347783).
In regards to claim 1,
Kobayashi ‘598 discloses a multi-layered ceramic electronic component, comprising: 
a ceramic body including a dielectric layer and first and second internal electrodes stacked in a first direction with the dielectric layer interposed therebetween, and having first and second surfaces opposing each other in the first direction, third and 
first and second external electrodes (6 – fig. 4; C7:L4) disposed outside of the ceramic body and including first and second electrode layers (6 – fig. 4; C7:L4), respectively, the first and second electrode layers connected to the first and second internal electrodes (fig. 4), respectively, 
wherein the first internal electrode is exposed from the third surface of the ceramic body and the second internal electrode is exposed from the fourth surface (fig. 1 & 4), 
wherein the first internal electrode has a single notch portion (9 – fig. 1 & 3-4) disposed inwardly of a portion facing the third surface, and the second internal electrode has a single notch portion (9 – fig. 1 & 3-4) disposed inwardly of a portion facing the fourth surface, 
wherein each of the first and second internal electrodes is completely spaced apart from the fifth and sixth surfaces (fig. 1 & 3), 
wherein the notch portion of the first internal electrode or the notch portion of the second internal electrode has a width greater than a width of the margin portion (seen in fig. 1 & 4).  Kobayashi ‘598 fails to explicitly disclose wherein each of the notch portions and a margin portion of the ceramic body in the second direction and the third direction are provided with a step absorption layer, respectively,  wherein the notch portion of the first internal electrode and the notch portion of the second internal electrode have a rounded shape in a second direction-third direction plane, wherein one of the first and 

Miyazaki ‘451 discloses forming a ceramic green layer that compensates for spaces defined by the step-like sections, the ceramic green layer being formed by applying the ceramic paste to the region on the main surface of the ceramic green sheet on which the internal electrode films are not formed (fig. 5; [0033]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the step absorption layer as taught by Miyazaki ‘451 when forming the capacitor of Kobayashi ‘598 (it is noted that when forming the step absorption layer the ceramic paste will fill the notches) to obtain a capacitor which is less likely to deform during the manufacturing process thus reducing delamination and cracking.

Tanaka ‘034 discloses the first internal electrode has a notch portion disposed inwardly of a portion facing the third surface, and the second internal electrode has a notch portion disposed inwardly of a portion facing the fourth surface and wherein the notch portion can have a rectangular or a rounded shape in a second direction-third direction plane (fig. 3-4 & 8).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the notches of Kobayashi 598 to have 

Kisumi ‘783 discloses wherein one of the first and second electrode layers includes 5% by volume or more of glass compared to a conductive metal contained in the one of the first and second electrode layers ([0015], [0053-0054], & [0108]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the first and second electrode layers of Kobayashi 598 to have a glass content as taught by Kisumi ‘783 to obtain external electrodes that are sufficiently secured thus reducing the potential of structural defects, such as peeling.

In regards to claim 2,
Kobayashi ‘598 further discloses wherein the ceramic body comprises an active portion including the first and second internal electrodes disposed to oppose each other with the dielectric layer interposed therebetween so as to form capacitance and a cover portion formed on an upper portion and a lower portion of the active portion (fig. 1), and 
the margin portion of the ceramic body in the second direction and in the third direction is a margin portion of the active portion (fig. 1 & 4).  

In regards to claim 3,
Kobayashi ‘598 further discloses wherein the margin portion of the ceramic body in the second direction is a margin portion of the ceramic body in a longitudinal direction (fig. 1 & 3), and 
the margin portion of the ceramic body in the third direction is a margin portion of the ceramic body in a width direction (fig. 1 & 3).  

In regards to claim 4,
Kobayashi ‘598 as modified by Miyazaki 451, Tanaka ‘034, and Kisumi ‘783 fails to explicitly disclose wherein a width of the notch portion in the third direction is 20% to 80% compared to a width of each of the first internal electrode and the second internal electrode in the third direction. However, Kobayashi ‘598 discloses that the width of the notch portion is a result effective variable, particularly for ensuring easy visualization of the notched portion while maintaining good electrical connection between the external electrodes and inner electrodes (table 2-(1) and C6:L56 to C7:L6). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Kobayashi ‘598 as modified by Miyazaki '451, Tanaka ‘034, and Kisumi ‘783 such that a width of the notch portion in the third direction is 20% to 80% compared to a width of each of the first internal electrode and the second internal electrode in the third direction to ensure good visualization of the notched portion and good electrical connection between the external electrodes and inner electrodes, as taught by Kobayashi ‘598. Where the 

In regards to claim 5,
Kobayashi ‘598 fails to explicitly disclose wherein a thickness (te) of one of the first and second internal electrodes is less than 1 µm. 

Miyazaki '451 discloses wherein a thickness (te) of one of the first and second internal electrodes is less than 1 µm ([0152]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the internal electrodes of Kobayashi ‘598 to have a thickness as taught by Miyazaki ‘451 to obtain a capacitor capable of having a smaller thickness and/or larger capacitance.

In regards to claim 6,
Kobayashi ‘598 fails to explicitly disclose wherein a thickness (td) of the dielectric layer is less than 2.8 µm. 

Miyazaki '451 discloses wherein a thickness (td) of the dielectric layer is less than 2.8 µm ([0135] & [0152]).



In regards to claim 7,
Kobayashi ‘598 fails to explicitly disclose wherein a thickness (td) of the dielectric layer and a thickness (te) of one of the first and second internal electrodes satisfy td > 2 x te. 

Miyazaki '451 discloses wherein a thickness (td) of the dielectric layer and a thickness (te) of one of the first and second internal electrodes satisfy td > 2 x te ([0135] & [0152] – td is 2 µm and te is 0.5 µm – 2 is greater than 1).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the internal electrodes of Kobayashi ‘598 to have a thickness as taught by Miyazaki ‘451 to obtain a capacitor capable of having a smaller thickness and/or larger capacitance.

In regards to claim 8,
Kobayashi ‘598 fails to explicitly disclose wherein the step absorption layer is made of a ceramic material. 



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the step absorption layer as taught by Miyazaki ‘451 when forming the capacitor of Kobayashi ‘598 (it is noted that when forming the step absorption layer the ceramic paste will fill the notches) to obtain a capacitor which is less likely to deform during the manufacturing process thus reducing delamination and cracking.

In regards to claim 10,
Kobayashi ‘598 discloses a multi-layered ceramic electronic component, comprising: 
a ceramic body including a dielectric layer and first and second internal electrodes stacked in a first direction with the dielectric layer interposed therebetween, and having first and second surfaces opposing each other in the first direction, third and fourth surfaces connected to the first and second surfaces and opposing each other in a second direction, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other in a third direction (fig. 1 & 4; C5:L10-32); and 
first and second external electrodes (6 – fig. 4; C7:L4) disposed outside of the ceramic body and including first and second electrode layers (6 – fig. 4; C7:L4), respectively, the first and second electrode layers connected to the first and second internal electrodes (fig. 4), respectively, 

wherein the first internal electrode has a single notch portion (9 – fig. 1 & 3-4) disposed inwardly of a portion facing the third surface, and the second internal electrode has a single notch portion (9 – fig. 1 & 3-4) disposed inwardly of a portion facing the fourth surface, 
wherein the notch portion of the first internal electrode or the notch portion of the second internal electrode has a width greater than a width of the margin portion (seen in fig. 1 & 4).  Kobayashi ‘598 fails to explicitly wherein each of the notch portions and a margin portion of the ceramic body in the second direction and the third direction are provided with a step absorption layer, respectively, wherein the notch portion of the first internal electrode and the notch portion of the second internal electrode  have a round shape in a second direction-third direction plane, and wherein one of the first and second electrode layers includes 5% by volume or more of glass compared to a conductive metal contained in the one of the first and second electrode layers

Miyazaki ‘451 discloses forming a ceramic green layer that compensates for spaces defined by the step-like sections, the ceramic green layer being formed by applying the ceramic paste to the region on the main surface of the ceramic green sheet on which the internal electrode films are not formed (fig. 5; [0033]).



Tanaka ‘034 discloses the first internal electrode has a notch portion disposed inwardly of a portion facing the third surface, and the second internal electrode has a notch portion disposed inwardly of a portion facing the fourth surface and wherein the notch portion can have a rectangular or a rounded shape in a second direction-third direction plane (fig. 3-4 & 8).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the notches of Kobayashi 598 to have a rounded shape as taught by Tanaka ‘034 as the rounded shape is a known alternative to the rectangular shape when forming notches in internal electrodes as taught by Tanaka ‘034. Furthermore, a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 869, 149 USPQ 47 (CCPA 1986).



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the first and second electrode layers of Kobayashi 598 to have a glass content as taught by Kisumi ‘783 to obtain external electrodes that are sufficiently secured thus reducing the potential of structural defects, such as peeling.

In regards to claim 11,
Kobayashi ‘598 further discloses wherein the ceramic body comprises an active portion including the first and second internal electrodes disposed to oppose each other with the dielectric layer interposed therebetween so as to form capacitance and a cover portion formed on an upper portion and a lower portion of the active portion (fig. 1), and 
the margin portion of the ceramic body in the second direction and in the third direction is a margin portion of the active portion (fig. 1 & 4).  

In regards to claim 12,
Kobayashi ‘598 further discloses wherein the margin portion of the ceramic body in the second direction is a margin portion of the ceramic body in a longitudinal direction (fig. 1 & 3), and 


In regards to claim 13,
Kobayashi ‘598 as modified by Miyazaki 451, Tanaka ‘034, and Kisumi ‘783 fails to explicitly disclose wherein a width of the notch portion in the third direction is 20% to 80% compared to a width of each of the first internal electrode and the second internal electrode in the third direction. However, Kobayashi ‘598 discloses that the width of the notch portion is a result effective variable, particularly for ensuring easy visualization of the notched portion while maintaining good electrical connection between the external electrodes and inner electrodes (table 2-(1) and C6:L56 to C7:L6). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Kobayashi ‘598 as modified by Miyazaki 451, Tanaka ‘034, and Kisumi ‘783 such that a width of the notch portion in the third direction is 20% to 80% compared to a width of each of the first internal electrode and the second internal electrode in the third direction to ensure good visualization of the notched portion and good electrical connection between the external electrodes and inner electrodes, as taught by Kobayashi ‘598. Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

In regards to claim 14,


Miyazaki '451 discloses wherein a thickness (te) of one of the first and second internal electrodes is less than 1 µm ([0152]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the internal electrodes of Kobayashi ‘598 to have a thickness as taught by Miyazaki ‘451 to obtain a capacitor capable of having a smaller thickness and/or larger capacitance.

In regards to claim 15,
Kobayashi ‘598 fails to explicitly disclose wherein a thickness (td) of the dielectric layer is less than 2.8 µm. 

Miyazaki '451 discloses wherein a thickness (td) of the dielectric layer is less than 2.8 µm ([0135] & [0152]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the internal electrodes of Kobayashi ‘598 to have a thickness as taught by Miyazaki ‘451 to obtain a capacitor capable of having a smaller thickness and/or larger capacitance.


Kobayashi ‘598 fails to explicitly disclose wherein a thickness (td) of the dielectric layer and a thickness (te) of one of the first and second internal electrodes satisfy td > 2 x te. 

Miyazaki '451 discloses wherein a thickness (td) of the dielectric layer and a thickness (te) of one of the first and second internal electrodes satisfy td > 2 x te ([0135] & [0152] – td is 2 µm and te is 0.5 µm – 2 is greater than 1).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the internal electrodes of Kobayashi ‘598 to have a thickness as taught by Miyazaki ‘451 to obtain a capacitor capable of having a smaller thickness and/or larger capacitance.

In regards to claim 17,
Kobayashi ‘598 fails to explicitly disclose wherein the step absorption layer is made of a ceramic material. 

Miyazaki '451 discloses wherein the step absorption layer is made of a ceramic material ([0033]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the step absorption layer as taught .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0200749 – [0058]

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/David M Sinclair/Primary Examiner, Art Unit 2848